Citation Nr: 0500624	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  97-13 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 4, 1994, 
for the assignment of a 100 percent rating for service-
connected schizophrenia, including based on clear and 
unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied a 
claim for an effective date earlier than April 4, 1994, for a 
total schedular evaluation for the veteran's service-
connected schizophrenic disorder.  In March 1999, the Board 
remanded the claim to the RO for readjudication, including 
consideration of the veteran's arguments of CUE.  The RO 
issued a rating decision in September 1999 that addressed the 
veteran's CUE arguments.  

In December 1999, the Board denied the claim for an effective 
date earlier than April 4, 1994, for the assignment of a 
total schedular evaluation for service-connected 
schizophrenia, including on the basis of CUE.  In January 
2002, the United States Court of Appeals for Veterans Claims 
(Court) granted a December 2001 joint motion for remand filed 
by the VA Secretary and the veteran.  In doing so, the Court 
vacated the Board's December 1999 decision and remanded the 
matter for readjudication.  

In October 2002, the Board issued a development memorandum 
that sought additional development regarding the veteran's 
claim.  However, due to the invalidation of certain 
regulatory authority pursuant to which the Board had 
generally been issuing such development memoranda, the Board 
issued a superseding remand in September 2003, directing the 
RO to undertake the requested development.  See Disabled 
American Veterans  v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (invalidating 38 C.F.R. § 19.9(a)(2) 
(2002)).


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran's service-connected schizophrenia was 
manifested by complete impairment, with bizarre behavior, 
active psychotic symptoms, violence and aggressiveness, and 
other impairments, as of a VA examination on November 7, 
1973.

3.  The RO's December 1973 RO rating decision was clearly and 
unmistakably erroneous in that it did not properly apply the 
appropriate rating criteria in effect at that time to the 
evidence of record at that time; but for that error, the 
outcome would have been manifestly changed.


CONCLUSION OF LAW

The criteria for an effective date of November 7, 1973, for a 
100 percent rating for service-connected schizophrenia are 
met.  38 C.F.R. § 3.105 (2004); 38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1970). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from September 1948 to June 
1957 and from August 1957 to May 1969.

In September 1969, one month after separation from service, 
the veteran filed a claim for service connection for various 
conditions, including a combat injury to his leg, 
nervousness, and headaches.

On VA psychiatric evaluation in October 1969, he was 
cooperative and attentive.  His affect was bland, but 
appropriate.  His mood was anxious and slightly depressed.  
He was oriented in three spheres.  Recent and remote memory 
was good.  His stream of thought was clear, coherent, and 
relevant.  No thought disorders were detected.  His judgment 
was good.  Intelligence was average.  The ability to think 
abstractly was good.  There were no suicidal thoughts, 
hallucinations, paranoid ideations, or ideas of reference.  
The diagnosis was anxiety reaction, which was mild to 
moderate.  

The veteran was hospitalized at the Hato Rey Psychiatric 
Hospital from March to June 1970 because of aggressive-
destructive behavior, disorders of perception, and alcohol 
intake.  He had first appeared at a VA facility, which then 
referred him to a "contract hospital," according to a March 
1970 VA progress note.  His production was disorganized.  He 
admitted to auditory hallucinations and hyperkinetic 
seizures.  His affect was flat.  He was disoriented as to 
time and place.  His memory, intellectual capacities, 
judgment, and insight were handicapped.  After the initial 
acute symptoms started to subside, he was transferred to an 
open ward, where he showed good adjustment.  On medication 
and therapeutic interviews, he was able to sustain his 
symptomatic improvement, and later when weekly passes were 
allowed.  The diagnosis was schizophrenic reaction, 
undifferentiated type, chronic, as noted on the Hato Rey 
Psychiatric Hospital's hospital summary (VA Form 10-1000).

According to a March 1970 VA medical certificate, the veteran 
was hospitalized at a VA facility because he was acutely 
psychotic, with a diagnosis of chronic, severe schizophrenic 
reaction.

In July 1970, in part, the RO awarded service connection and 
a 10 percent rating for anxiety reaction, effective August 
30, 1969, the date after separation from service.

From September to November 1970, the veteran was hospitalized 
at a VA facility because of anxiousness, nervousness, and 
fear, with nightmares and insomnia.  He was admitted for 
treatment of severe, chronic schizophrenic reaction, 
undifferentiated type.  He had been unemployed since service.  
It was also noted that he had recently been psychiatrically 
hospitalized (three months earlier) at the "Julia Clinic" 
and that he was receiving prescriptions.  During 
hospitalization, no hallucinations were noted, and his 
delusional ideation became better.  He became more sociable 
and active, with improvement in his condition, including his 
socialization.  It was noted that he had been home on passes 
and that he had handled that well.  He was discharged, with 
referral to the mental health clinic for continued outpatient 
treatment.  The hospital discharge summary rendered a 
diagnosis of schizophrenic reaction, undifferentiated type, 
chronic, severe.  His improvement in various aspects and 
symptoms was noted, including in terms of delusional 
ideation, hallucinations, sleep, and nightmares.  

The veteran filed a claim for an increased rating in March 
1971.  In March 1971, the RO requested a medical opinion to 
reconcile two psychiatric diagnoses. 

In an April 1971 "expert opinion," Dr. Lombardi, M. D., a 
VA doctor, opined that the veteran's anxiety reaction had 
matured into schizophrenic reaction.

In a May 1971 rating decision, the RO recharacterized the 
veteran's service-connected psychiatric disability as 
"schizophrenia, undifferentiated type."  The RO awarded a 
temporary total (100 percent) rating due to hospitalization 
effective from September 12, 1970; and a 50 percent rating, 
effective from December 1, 1970.

On VA psychiatric examination in November 1973, the veteran's 
claims folder was not reviewed.  It was noted that the 
veteran's last hospitalization had been in 1970.  The 
examiner incorrectly noted that the last hospitalization had 
been from March to June 1970, when it had in fact been from 
September to November 1970.  The veteran was now living with 
his spouse and child, and he had been unemployed for four 
years.  He stayed away from home a great deal and drank 
alcoholic beverages frequently.  He came to the interview 
alone; his personal hygiene was good.  He appeared 
cooperative but did not make eye contact.  He moved 
continuously, and his fingers were trembling.  His behavior 
was described as "bizarre."  Thought production was 
realistic; but flow of ideas was increased and mildly 
retarded, with looseness of associations.  His speech was 
coherent, relevant, and perseverant.  Content of thought was 
filled with aggressive, destructive and persecutory ideas.  
He revealed ideas of reference.  He was oriented in all three 
spheres; memory was rather good.  He made some abstractions 
from proverbs.  Mental grasp for current events was rather 
good.  Mental concentration was fairly poor.  Mathematics 
calculations were rather good.  His fund of information was 
almost adequate, judgment was impaired. The diagnosis was 
schizophrenic reaction, undifferentiated type, chronic.  The 
condition was moderately severe to severe, but he was able to 
manage his VA benefits.

In December 1973, the RO continued the 50 percent rating for 
schizophrenia.

On VA psychiatric examination in December 1975, the veteran's 
medical records were not reviewed.  It was noted that the 
veteran was unemployed, lived with his family in the home of 
his widowed mother, and was treated by a fee-basis 
psychiatrist.  He was tense, restless with a nonsensical 
attitude, distracted, and uninterested in the examination.  
However, contact with reality was correct.  His responses 
were not always pertinent, but he supplied very pertinent 
information about his mental content.  He described frequent 
quarrels with friends and his brothers.  Sleep was very 
restless, even with medication.  He heard noises and 
footsteps inside the house. The veteran's spouse described 
him as arrogant, cruel and abusive.  He had occasional 
episodes of excitement, with aggressive, violent, and 
destructive tendencies and followed by crying spells and 
verbalized feelings of unworthiness and suicidal ideas.  
Insight and judgment capacity were fair.  The diagnosis was 
moderately severe to severe schizophrenic reaction, 
undifferentiated type; he was competent to handle VA benefit 
payments.

In January 1976, the RO continued the 50 percent rating for 
schizophrenia.

The veteran filed a claim for a TDIU rating in May 1976.  The 
veteran referred to monthly treatment by a doctor and by "VA 
Hospital Staff Doctors."  

Several prospective employers wrote in letters received in 
May through July 1976 that the veteran had been denied 
employment due to receipt of Social Security Administration 
(SSA) disability benefits for a nervous disorder. 

The RO denied the claim for a TDIU rating in June 1976.

On VA psychiatric examination in November 1977, it was noted 
that the veteran had been admitted t the Hato Rey Psychiatric 
Hospital in March 1970 and had been hospitalized for more 
than two months because of schizophrenia reaction, 
undifferentiated type, chronic.  He was divorced and lived 
with his mother.  He had been unable to go to school due to 
lack of concentration and nervousness.  He had not been able 
to be gainfully employed since his discharge.  It was noted 
that he had been receiving monthly treatment from a fee-basis 
psychiatrist (Dr. Hurtado de Mendoza).  Medications included 
Serentil, Vistaril, and Elavil.  A friend accompanied the 
veteran to the interview.  He was well dressed and well 
groomed.  He appeared very tense, anxious, and suspicious of 
his surroundings.  He was in good contact with reality and 
alert; his speech was coherent and logical.  There was no 
thought disorder in process.  Thought content was 
referential, with paranoid ideations.  He related poorly to 
others and did not allow anyone close to him.  He described 
auditory hallucinations and visions.  Affect was dull and 
inappropriate; mood was depressed.  He had had self-
destructive ideations, but he did not seem to be suicidal at 
examination.  He was oriented, but memory was poor for recent 
events.  Concentration was very poor.  Sleep was poor, with 
nightmares.  He had good sexual relations, but his 
associations were only physical without affection.  Judgment 
was good, but he had no insight.  The diagnosis was chronic 
schizophrenia, undifferentiated type.  The level of 
disability was severe, but he was competent to handle funds.

In April 1978, the RO continued the 50 percent rating for 
schizophrenia.

The VA from September 1982 to March 1983 hospitalized the 
veteran.  Reports from October 1982, December 1982, and 
February 1983 remarked that he was completely unable to work 
and to handle his funds properly; the overall prognosis was 
severe.  The March 1983 discharge summary indicated that the 
veteran displayed very poor communication, poor judgment, 
poor interpersonal relationships, and inappropriate childish 
affect.  However, as acute symptomatology was being 
controlled, he was allowed to go home on weekend visits 
frequently and was able to adjust to the home environment 
during these visits.  However, on the last visit offered, he 
failed to return as expected, and he was discharged as absent 
without official leave.

On VA examination in June 1984, the veteran stated that he 
was always nervous, that he did not like to be around people, 
and that he was not able to work.  He admitted to 
occasionally drinking, but denied substance abuse.  On mental 
status examination, he was alert, verborrheic, cooperative, 
and related satisfactorily to the examiner.  He had flight of 
ideas.  Sensorium was clear.  Affect was moderately exalted.  
He was disoriented in time.  Memory for remote and recent 
events was fair.  Concentration and immediate memory were 
poor.  Thought content was characterized by some ideas of 
reference, although there were no overt psychotic processes 
at present.  He had scopophobia and angiogenic ideation.  
Judgment was moderately impaired.  Insight was fair.  The 
diagnosis was undifferentiated schizophrenia, in partial 
remission.  On Axis V, he was described as being Level 4 to 
5.  The veteran was found competent.

In a March 1985 rating decision, the RO awarded a temporary 
total rating for the schizophrenia effective from September 
1982 to March 1983, based on that VA hospitalization; it then 
assigned a 50 percent rating as of April 1, 1983.

On VA examination in July 1986, the veteran came to the 
office accompanied by his spouse and was examined with and 
without her presence.  His claims folder was not available, 
and the examiner did not have any medical records after 1977 
available for review.  The examiner noted that the veteran 
had apparently not been able to work or to study since his 
service days.  The veteran admitted to restlessness and 
having used marijuana and cocaine.  He described problems 
with neighbors, requiring occasional police intervention.  He 
indicated that a fee-basis psychiatrist was treating him and 
that he occasionally used medication.  The examiner commented 
that the veteran had a rather blunted affect.  He looked 
distant and rather suspicious.  He seemed to have no insight 
or motivation.  His conversation was coherent and relevant, 
but the content gave quite a pessimistic attitude and was 
quite paranoid.  He was not actively hallucinating.  There 
was no looseness of association.  He was oriented in all 
three spheres.  Memories were poor as was his concentration.  
Retention and recall were poor, as was judgment.  He also was 
described as "quite dependent."  The diagnosis was 
schizophrenia, chronic, undifferentiated type (active).  The 
highest level of adaptive functioning in the past year was 
"very poor."  However, the veteran was competent to handle 
VA funds.

In November 1986, the RO continued the 50 percent rating for 
schizophrenia.

On VA examination in July 1988, the veteran and his spouse 
were interviewed separately.  The claims folder was not 
available; only a thin outpatient folder was available for 
review.  The veteran was being followed as an outpatient by 
his fee-basis psychiatrist.  He was taking Trilafon, Xanax, 
and Ponstel.  The impression was a rather chronically 
depressed person.  He indicated that he spent his time 
wandering outside and drinking a lot.  His wife stated that 
sometimes the veteran did not come home at night.  Sometimes 
he got in fights, apparently under the effect of alcohol.  On 
mental status examination, the examiner noted poor direct 
eye-to-eye contact.  He seemed depressed, withdrawn and 
despondent with little interest in his surroundings.  His 
answers were relevant, coherent, but not logical.  The 
thought content dealt with chronic depressive feelings, 
feelings of emptiness, frustration.  There were non-organized 
persecutory and referential delusions.  He complained vaguely 
about auditory hallucinations.  He was prone to become 
argumentative, aggressive, and destructive; this increased 
under the effects of alcohol.  The affect was rather 
inappropriate; the mood was depressed.  He was oriented in 
all three spheres.  Memory was fairly preserved, with lacunae 
for specifics.  Intellectual functioning was average.  
Judgment was poor.  Insight was very poor.  Diagnoses were 
schizophrenia, undifferentiated type, with chronic depressive 
features; and substance use disorder, alcohol dependence, 
continuous.  He was mentally competent to handle funds.

In August 1988, the RO continued the 50 percent rating for 
schizophrenia.

On April 4, 1994, the veteran submitted a claim for a TDIU 
rating due to his service-connected schizophrenia.  He 
reported receiving SSA benefits ever since separation from 
active service.

In connection with the claim for a TDIU rating, the veteran 
also submitted a March 1994 psychiatric evaluation from Dr. 
Raul Correa Grau, M.D.  The veteran's overall appearance 
indicated depression and slight confusion, with hostility and 
suspicion.  Thought content indicated good contact with 
reality.  He sometimes felt like he would explode and would 
isolate himself from others.  He referred to war memories and 
nightmares of Vietnam.  The examiner noted that the veteran 
had many symptoms of PTSD, but also a history of 
hallucinations.  The examiner noted that the veteran's 
ability to work had been very poor and that he had, in fact, 
never worked. The diagnoses were PTSD and probable chronic 
schizophrenia with partial symptoms.  His functional score on 
the Global Assessment of Functioning (GAF) scale was 
approximately in the 40's.

In June 1995, the RO requested SSA records relating to the 
veteran.  These records included a September 1970 psychiatric 
evaluation indicating that the veteran was not mentally 
competent to work or to handle his own funds.

In July 1995, records were received from the veteran's fee-
basis psychiatrist, Alfredo Hurtado de Mendoza, M.D., dated 
from August 1989 to October 1994.  In August 1989, the 
veteran complained of insomnia, nightmares and headaches; he 
spent most of his time alone.  In January 1991, he described 
episodes of anger in his interpersonal relationships; he 
remained isolated.  In February 1992, he reported hearing 
voices.  In March 1993, it was noted that his impoverishment 
of daily life persisted with his ill-humored behavior with 
people.  In October 1994, the report was similar to the past; 
in all reports the examiner noted that the degree of the 
veteran's impairment was severe and that the prognosis was 
poor.

In August 1995, the VA received a copy of the veteran's SSA 
disability award decision.  The SSA had found the veteran 
disabled since August 1969 due to a diagnosis of 
schizophrenia, undifferentiated type with paranoid features.

Also submitted in August 1995 was a copy of an August 1970 
psychiatric evaluation from a non-VA psychiatrist, J. A. 
Mojica Sandoz, M.D.  The veteran's daily activities consisted 
of walking aimlessly.  He tolerated the examination poorly, 
and he showed a poor capacity for establishing adequate 
interpersonal relationships.  He admitted to auditory 
hallucinations.  His capacity for remote and intermediate 
memory was spotty; his recent memory was adequate.  He was 
partially disoriented in time and place.  He had a poor 
capacity for judgment and no insight of his mental condition.  
The diagnosis was schizophrenia, undifferentiated type, with 
paranoid features, manifested by anxiety, tension, depressed 
and hostile affect and content of thought, ideas of 
insufficiency, marked insecurity, suicidal and homicidal 
ruminations, ideas of reference, tendency toward isolation, 
withdrawal, auditory hallucinations, poor capacity for 
memory, orientation, and judgment, and no insight.  The 
examiner concluded that the veteran was currently psychotic; 
although he could manage himself in his basic needs (eating, 
bathing, dressing), his capacity for establishing adequate 
and lasting interpersonal relations was markedly impaired.  
The veteran had a marked tendency toward dependency, and the 
prognosis was guarded.  The psychiatrist concluded that 
"[t]here is no doubt that [the veteran] is not mentally 
competent to engage in any kind of competitive, self-
sustaining type of activity and I would suggest that a 
mature, responsible person be named to handle [his] funds."

In August 1995, an October 1971 private psychiatric 
evaluation report from Jose M. Reyes, M.D., was also 
received.  It was noted that the veteran had friends and got 
along well with people but that he did not socialize.  He 
could take care of his personal needs, needed little 
supervision, and could handle funds.  He was not considered 
psychotic at time of examination.  He did not show much 
personality deterioration at the present time.  The 
impression was chronic, undifferentiated schizophrenia, in 
fair remission with a guarded prognosis.  On an accompanying 
supplemental questionnaire, it was noted that the veteran's 
ability to relate to other people was moderately impaired; 
that his daily activities such as attending meetings, working 
around the house, and socializing, were restricted to a 
moderately severe degree; that the degree of deterioration in 
his personal habits was mild; and that the constriction of 
his interest was severe.  All of the following matters were 
described as poor:  ability to comprehend and follow 
instructions; to perform work requiring frequent contact with 
others; to perform work where contact with others will be 
minimal; and to perform simple, complex, repetitive, and 
varied tasks.  It was felt that there would be only limited 
improvement in the veteran's condition over a period of 
several years.  

Report of VA examination conducted in July 1995, noted that 
the veteran was accompanied to the interview by his spouse.  
He continued his fee-basis program of treatment. He was 
currently taking Trilafon and Valium.  Both he and his spouse 
acknowledged he continued to drink heavily. The veteran spent 
most of his time away from home and getting involved in 
arguments with other people. The examiners found his 
responses to questions to be, in general, relevant and 
coherent. The content dealt with no interest in getting 
involved in anything.  He was distrustful of others, but not 
overtly delusional or actively hallucinating. The affect was 
inappropriate; the mood was hyperactive, anxious and 
restless. He was oriented and memory was grossly preserved.  
Judgment was fair and insight was very poor. He was 
considered mentally competent to handle VA funds.  The 
diagnoses on axis I were: 1) schizophrenic disorder, residual 
type with depressive features; and 2) substance use disorder, 
alcohol dependence, active.  He was assigned a GAF score of 
60.

In a rating action dated in August 1995, the RO granted a 100 
percent evaluation for schizophrenic disorder, residual type 
with depressive features, effective from April 4, 1994.

Thereafter, the veteran requested an earlier effective date 
for the award of the 100 percent evaluation for 
schizophrenia.  He also claimed CUE in prior rating decisions 
that assigned only a 50 percent rating to his disability and 
in the rating decision that only awarded a temporary total 
rating from September 1982 to March 1983.

In a rating action dated in April 1996, the RO found CUE in 
the RO's March 1985 rating decision that had awarded a 
temporary 100 percent rating from September 7, 1982, to March 
22, 1983, based on a period of psychiatric hospitalization; 
the RO awarded a temporary 100 percent rating for an 
additional six months of convalescence due to the 
hospitalization.  Thus, the March 1985 rating decision was 
amended to reflect a 50 percent rating from December 1, 1970; 
a 100 percent rating from September 7, 1982; a 50 percent 
rating from October 1, 1983; and a current rating of 100 
percent effective from April 4, 1994.

As noted above, in December 1999, the Board denied a claim 
for an effective date earlier than April 4, 1994, for the 
assignment of a total scheduler evaluation for service-
connected schizophrenia, including on the basis of CUE.

In January 2002, the Court vacated and remanded the Board's 
December 1999 decision.  In doing so, the Court granted a 
joint motion filed by the VA's and the veteran's 
representatives.  That joint motion set forth several bases 
for seeking a remand.  Primarily, the parties sought a 
discussion of (1) whether the VA failed in its duty to assist 
the veteran by not obtaining various items of evidence in 
connection with prior RO rating decisions and (2) whether 
such failure to assist either resulted in CUE in any of those 
prior RO rating decisions or otherwise rendered non-final any 
of those prior RO rating decisions.

In February 2003, the VA received copies of the veteran's 
service medical records.  His August 1969 separation medical 
history and examination reports noted no psychiatric 
symptoms.  However, the medical history report noted that the 
veteran had been a patient in a mental hospital or 
sanitarium, described as the St. Albans Hospital 11425.  

In May 2003, the RO received copies of VA treatment records 
dating as far back as September 1970.

A June 2003 response from the National Personnel Records 
Center (NPRC) indicated that a search for inpatient clinical 
records from a Naval hospital in New York for the month of 
October 1968 had been unsuccessful.  

According to a March 2004 note from a private psychiatrist, 
Alberto Hurtado de Mendoza, M.D., the veteran had been 
receiving ambulatory psychiatric treatment on a monthly basis 
since August 1972 and that he was unable to engage in any 
work.

In May 2004, the RO received documents from the SSA 
pertaining to the veteran's SSA disability award.  Those 
documents included the report of a summary of the veteran's 
non-VA hospitalization from March to June 1970; a May 1970 
contact with the veteran's mother, indicating that the 
veteran's condition had worsened with VA treatment and 
referring to a March 1970 hospitalization due to a violent 
outburst;  Dr. Mojica Sandoz's September 1970 psychiatric 
evaluation; Dr. Reyes' October 1971 psychiatric evaluation; a 
November 1973 VA psychiatric evaluation; and a November 1977 
VA psychiatric evaluation.

II.  Analysis

Before turning to the more substantive aspects of the 
veteran's claim, the Board must accurately identify the 
proper issue that is in appeal.  

The appeal has been variously characterized in previous RO 
and Board decisions, as well as in pleadings filed by the 
parties before the Court, as either (1) a claim for an 
effective date earlier than April 4, 1994, for the assignment 
of a total schedular evaluation for schizophrenia, to include 
based on CUE; or (2) an effective date earlier than April 4, 
1994, for the assignment of a TDIU rating, based on CUE.  The 
veteran has been pursuing the same essential claim ever since 
the RO's August 1995 rating decision (which at that time was 
described as a claim for an increased rating) that awarded a 
100 percent rating for schizophrenia effective April 4, 1994.

The effective date was based on the date of receipt of a 
claim that the veteran had filed alleging that he was 
unemployable due to his service-connected schizophrenia and 
seeking a TDIU rating.  

The record reflects that the veteran was awarded a schedular 
100 percent rating for his service-connected schizophrenia 
under 38 C.F.R. § 4.132, Diagnostic Code 9205 (1994).  It 
does not appear that the RO relied upon the provisions of 
38 C.F.R. § 4.16(a) (1994), which govern determinations of 
TDIU ratings.  The RO's August 1995 decision appears to have 
outright awarded a schedular 100 percent rating for the 
veteran's service-connected schizophrenia.  Cf. 38 C.F.R. 
§ 4.16(c) (1994) (where the only compensable service-
connected disability is a mental disorder rated 70 percent 
and such mental disorder precludes veteran from securing or 
following substantially gainful occupation, the mental 
disorder shall be assigned a 100 percent schedular rating 
under the applicable diagnostic code).  There does not even 
appear to have been a need to invoke the provisions of 
38 C.F.R. § 4.16(c)

The Board reasonable concludes that the first issue has 
always involved a claim for an earlier effective date for the 
assignment of this schedular 100 percent rating for the 
veteran's schizophrenia.

A.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted on November 9, 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VA implemented the VCAA in 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations enhanced the notification and 
assistance duties of the VA to claimants.  

In the joint motion that served as the basis for the Court's 
January 2002 order that vacated and remanded the Board's 
December 1999 decision, the parties indicated that the Board 
should apply the provisions of the VCAA, as appropriate, to 
the issue of an earlier effective date based on the veteran's 
1994 claim.

The duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed, either in Board decisions 
(see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  
CUE claims are not conventional appeals; rather, they are 
requests for revision of previous decisions.  A claim based 
on CUE is fundamentally different from any other kind of 
action in the VA adjudicative process.  A litigant alleging 
CUE is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  Livesay, 15 Vet. 
App. at 178-179.  Moreover, a litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Ibid.

In any event, the Board finds that the veteran has been 
notified of the laws and regulations governing CUE claims and 
reasons for the denial of the claim and that all relevant 
evidence has been associated with the record.  In particular, 
the RO sent the veteran a supplemental statement of the case 
in September 1999 that addressed the CUE arguments.  Thus, 
any pre-VCAA duties to notify and assist have been met with 
regard to the aspects of the veteran's claim that are 
predicated upon CUE.  Hence, the claim for an effective date 
earlier than April 4, 1994, for the assignment of a total 
schedular evaluation for schizophrenia based on CUE is ready 
for consideration on the merits.

However, the veteran's claim for an effective date earlier 
than April 4, 1994, for the assignment of a total schedular 
evaluation for schizophrenia is also predicated on grounds 
other than CUE.  To that extent alone, the provisions of the 
VCAA do apply, and the Board must first address whether the 
VA has complied with its duties to notify and assist the 
veteran regarding that aspect of his overall claim for an 
earlier effective date for a 100 percent rating for 
schizophrenia.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made 
before the date of the VCAA's enactment on November 9, 2000.  
However, even under Pelegrini, the notices regarding the 
veteran's claims informed him of the bases for the relevant 
decisions, what types of evidence would be needed, and how 
the evidence would be secured.  The Board also concludes that 
any defect that may exist with regard to the timing of the 
VCAA notice to the veteran was harmless because of the 
extensive, thorough, and informative notices provided to him 
throughout the adjudication of this claim.  Moreover, as the 
Court noted in Pelegrini, there is no error in the RO's not 
providing notice of the VCAA's requirements prior to the 
initial adjudication decision where such notice was not 
mandated at the time of the initial adjudication decision.  
Pelegrini, 18 Vet. App. at 120.

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  The VA's thorough notices of all matters 
required by the VCAA and its regulatory progeny throughout 
this adjudication have cured any defects involving notice of 
the provisions of the VCAA or the timing of such notice.  The 
RO sent the veteran a statement of the case in May 1997; and 
supplemental statements of the case in November 1998, 
September 1999, May 2004, and June 2004.  Taken together, all 
of these documents discussed the evidence considered and the 
pertinent laws and regulations, including provisions of the 
VCAA and the reasons for the RO's decision.  There can be no 
harm to the veteran, as the VA has made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the veteran.

Through discussions in correspondence, the rating decisions, 
the statements of the case, and the supplemental statements 
of the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, the issue turns on the application 
of the law to facts already in existence.  As such, further 
assistance would not be productive.  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over many years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  The Board will now address the merits of the 
veteran's claims for service connection.

B.  Merits

The Board will address each of the possible "theories" for 
an earlier effective date.

The effective date of an award of an increased rating is the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred if the application for an 
increased rating is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2004); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

At a minimum, the Board finds that the veteran is entitled to 
an earlier effective date for the award of a 100 percent 
rating for schizophrenia as of March 8, 1994.  In connection 
with his April 1994 claim for a TDIU rating, the veteran 
submitted a March 8, 1994, psychiatric evaluation from Dr. 
Grau, who described the veteran's poor work history and 
several lengthy psychiatric hospitalizations.  

In this case, the March 8, 1994, psychiatric evaluation 
indicated that the veteran's disability was initially related 
to memories of Vietnam and a diagnosis of post-traumatic 
stress disorder (PTSD), but he also indicated that there was 
probable chronic schizophrenia with partial symptoms.  The 
March 1994 psychiatric evaluation should be considered in 
light of the subsequent examinations that showed that the 
veteran was totally disabled due to his service-connected 
schizophrenia.  Thus, it was factually ascertainable that the 
veteran was totally disabled due to schizophrenia since at 
least March 8, 1994, which was within one year of the date of 
receipt of his April 1994 claim for a TDIU rating.

However, the Board's inquiry does not cease at this effective 
date.  The veteran maintains that he should have been rated 
100 percent disabled due to schizophrenia since separation 
from service, and he contends that earlier RO rating 
decisions that failed to assign a 100 percent rating for his 
schizophrenia were clearly and unmistakably erroneous.  The 
Board thus now turns to the veteran's allegations of CUE in 
earlier RO decisions.

Those RO rating decisions are the following: 

(1)	In July 1970, in part, the RO awarded service 
connection and a 10 percent rating for anxiety 
reaction, effective August 30, 1969, the date after 
separation from service.
(2)	In May 1971, the RO recharacterized the veteran's 
service-connected psychiatric disability as 
"schizophrenia, undifferentiated type."  The RO 
awarded a temporary total (100 percent) rating due to 
hospitalization effective from September 12, 1970; and 
a 50 percent rating, effective from December 1, 1970.
(3)	In December 1973, the RO continued the 50 percent 
rating for schizophrenia.
(4)	In January 1976, the RO continued the 50 percent 
rating for schizophrenia.
(5)	In June 1976, the RO denied the claim for a TDIU 
rating. 
(6)	In April 1978, the RO continued the 50 percent 
rating for schizophrenia.
(7)	In March 1985, the RO awarded a temporary total 
rating for the schizophrenia effective from September 
1982 to March 1983, based on that VA hospitalization; 
it then assigned a 50 percent rating as of April 1, 
1983.
(8)	In November 1986, the RO continued the 50 percent 
rating for schizophrenia.
(9)	In August 1988, the RO continued the 50 percent 
rating for schizophrenia
(10) In August 1995, the RO granted a 100 percent 
evaluation for schizophrenic disorder, residual type with 
depressive features, effective from April 4, 1994.

Under the provisions of 38 C.F.R. § 3.105(a) (2004), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are as follows: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40,43-44 (1993).

The veteran contends that the RO failed in its duty to assist 
by not obtaining over the years various items of evidence 
(SSA records, treatment records from a fee-basis 
psychiatrist), in connection with the prior RO rating 
decisions (that is, the RO rating decisions that preceded the 
RO decision that ultimately awarded a 100 percent rating for 
his service-connected schizophrenia as of April 4, 1994).  He 
also contends that the RO failed to assist him by failing to 
provide adequate examinations that, he contends, would have 
demonstrated his unemployability or the actual severity of 
his service-connected schizophrenia.  He contends that the 
RO's repeated failures to assist him in the development of 
his claims constituted either CUE or, in the alternative, 
rendered those earlier RO rating decisions non-final.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  He also 
contends that the prior RO rating decisions did not address 
various statements regarding the veteran's unemployability.  

At the time of the Board's December 1999 decision, a failure 
in the duty to assist was not considered a feasible basis for 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  
However, subsequently, the United States Court of Appeals for 
the Federal Circuit held that certain failures (in that case, 
the failure to obtain service medical records and to notify 
the veteran of such failure) constituted "grave procedural 
error" that in effect vitiated the finality of a prior 
rating decision.  Hayre, supra.  However, after the filing of 
the parties' joint motion with the Court in 2001, the Federal 
Circuit overruled its decision in Hayre.  Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).  In overruling Hayre, the 
Federal Circuit emphasized in Cook that a purported failure 
in the duty to assist cannot give rise to CUE; nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.

Therefore, in this case, the Board cannot entertain the 
argument that any failure in the duty to assist by the VA 
rendered any of the rating decisions at issue clearly and 
unmistakably erroneous or nonfinal by reason of the 
commission of a "grave procedural error."

Rather, the Board must consider whether any of the RO rating 
decisions at issue were clearly and unmistakably erroneous on 
the basis of the three prongs articulated above: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel, supra; Russell, supra.

The Board emphasizes that determination regarding CUE must be 
made on the basis of the law and evidence at the time of the 
decision at issue.  In 1992, the Court held that VA had 
constructive notice of VA-generated documents.  See Bell v. 
Derwinski 2 Vet. App. 611, 613 (1992) (per curiam).  However, 
this holding from Bell is not retroactive prior the date of 
issuance of Bell.  Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); see VAOPGPREC 12-95 (May 10, 1995).  Thus, a CUE 
claim cannot be predicated solely on the basis of 
constructive notice of VA-generated documents prior to the 
1991 issuance of Bell.  In this particular case, at the time 
of each of the rating decisions in paragraphs (1) to (9) 
above, the "constructive-notice" doctrine was not in 
existence.  In fact, the Court itself did not exist.  
Therefore, the Board may not consider the argument that the 
VA had constructive notice of any VA-generated documents in 
connection with the allegation of CUE in the RO rating 
decisions from 1969 to 1988.  

Initially, the Board notes that the diagnostic code for 
evaluating schizophrenia was essentially unchanged from 1970 
through most of 1996.  Compare 38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9204 (1970) with 38 C.F.R. § 4.132, DC 9204 (1996).  
Under this code, a 100 percent rating was warranted for 
schizophrenia with active psychotic manifestations of such 
extent, severity, depth, persistence, and bizarreness as to 
produce complete social and industrial inadaptability.  A 70 
percent rating was warranted for schizophrenia with lesser 
symptomatology than the symptoms present for a 100 percent 
rating that produced considerable impairment of social and 
industrial adaptability.  A 50 percent rating was warranted 
for schizophrenia producing considerable impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132, DC 9204 
(1970).  

Also, with regard to claims involving total disability 
ratings based on individual unemployability, the regulations 
provided certain special considerations under 38 C.F.R. 
§ 4.16(c) from 1989 to 1996.  Under that subsection during 
those years, the particular numerical criteria necessary for 
finding a TDIU rating were not applicable when the only 
compensable service-connected disability was a mental 
disorder rated 70 percent that precluded a veteran from 
securing or maintaining gainful employment; in such cases, a 
100 percent schedular rating was warranted.  However, as this 
provision did not take effect until 1989, it does not apply 
in consideration of claims of CUE regarding all of the rating 
decisions listed in paragraphs (1) through (9) above (that 
is, 1970 through 1988).  

The Board will first address the very earliest RO rating 
decision that the veteran alleges to have been clearly and 
unmistakably erroneous.  The evidence at the time of the July 
1970 RO rating decision included an October 1969 VA 
psychiatric examination and a March 1970 medical certificate.  
Records of the March to June 1970 psychiatric hospitalization 
were not fully associated with the claims file; only a March 
1970 medical certificate was of record.  The evidence of 
record at the time of the RO's July 1970 rating decision 
included diagnosis of mild to moderate disability due to 
anxiety reaction and a 1970 hospitalization (the full records 
of which were not yet before the RO at the time) for acutely 
psychotic symptoms.

By the time of the RO's May 1971 rating decision (which 
ultimately awarded a 50 percent rating for schizophrenia 
after a period of a temporary 100 percent rating due to 
hospitalization), the evidence of record included partial 
notes from two VA hospitalizations in 1970, including a 
November 1970 discharge summary describing severe 
schizophrenia with some improvement in symptoms on treatment 
and therapy.  

By the time of the RO's December 1973 rating decision, a 
November 1973 VA examination was added to the record.  That 
examination showed moderately severe to severe disability due 
to schizophrenia, with poor mental concentration and impaired 
judgment, as well as trembling fingers, bad eye contact, and 
bizarre behavior.  While service connection was in effect for 
a shell fragment wound with scars from a left leg injury 
during service in Vietnam during the War, that disability was 
rated only 10 percent.  Thus, the only evidence of record 
indicated that the veteran's service-connected mental 
disability was producing bizarre behavior with effects on his 
employability and daily functioning.  The veteran had a 
demonstrated track record of lengthy hospitalizations; he was 
unemployed, in part because of the mere length and frequency 
of his hospitalizations; he had active hallucinations; and of 
particular note, his behavior was described as bizarre, with 
various problems involving social adaptability, trembling, 
and other symptoms.  

In this case, at this time, had the RO properly applied the 
diagnostic criteria then in effect, it would have undebatably 
resulted in a finding of complete social and industrial 
inadaptability.  38 C.F.R. § 4.132, DC 9204 (1970). 

The Board concludes that at the time of the RO's December 
1973 rating decision, on the basis of the record and law that 
existed at the time of that decision, the RO did not 
correctly apply the provisions of the rating schedule for 
schizophrenia.  This error was undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  See Damrel, supra; 
Russell, supra.

The Board notes that there was truly very little contrary 
evidence against the veteran's claim for more compensation at 
the time of the RO's December 1973 rating decision.  The 
October 1969 VA examination that had noted mild to moderate 
disability due to anxiety reaction had been superseded by 
many clear intervening events, specifically, the veteran's 
multiple hospitalizations in 1970.  Thus, the Board 
underlines that it is not engaging in any selective 
"reweighing" of the evidence at this time.  On the 
contrary, the Board has concluded that there was a failure to 
apply the rating criteria in effect at the time of the 
December 1973 RO rating decision.  That this error was 
undebatable, and that the outcome would have been manifestly 
changed but for that error.

The Court has held that when it is clear, on the face of the 
decision being assailed for CUE, that the error alleged did 
in fact occur and would manifestly have changed the outcome 
of the case, it will reverse, rather than only vacate and 
remand a Board decision.  In those cases, a remand is 
unwarranted if it would serve only to fulfill a procedural 
duty that would unnecessarily delay and burden agency 
resources.  Sondel v. West, 13 Vet. App. 213, 221 (1999).  

The Board reiterates, as it discussed above, that it is not 
drawing any conclusions with regard to the adequacy of the 
record at the time of the December 1973 rating decision.  The 
Board is accepting, for purposes of this review, the evidence 
and the laws as they were at the time of that rating 
decision.   

By the time of the next RO decision in January 1976, the 
evidence had further accumulated, showing moderately severe 
to severe disability, with various symptoms such as 
aggressive and violent tendencies, crying spells, auditory 
and olfactory hallucinations, and socialization difficulties.

Accordingly, the Board concludes that RO's December 1973 
rating decision was clearly and unmistakably erroneous in not 
awarding a 100 percent rating for the veteran's service-
connected schizophrenia as of the date of the November 1973 
VA examination.  To that extent, the veteran's appeal is 
granted, and the Board need not consider the veteran's 
allegations of CUE in the post-1973 rating decisions.

With regard to pre-December 1973 rating actions, as cited 
above, the Board finds no CUE.  The VA examination of October 
1969 provides a basis for the RO to have decided at that time 
the veteran's claim in the manner that it did.  This 
examination, which found a mild to moderate disorder, clearly 
supports the rating actions of this time period.  A valid 
claim of CUE requires more than a disagreement as to how the 
facts were weighed or evaluated.  See Crippen v. Brown, 
9 Vet. App. 412 (1996).  A disagreement with how the RO 
evaluated the facts (in this case, the VA examination of 
October 1969 vs. other reports during this time period) is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The parties directed that the Board consider whether the 
veteran might be entitled to an earlier effective date for 
the assignment of a total rating based on the then-recent 
Federal Circuit decision in Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  The Court's January 2002 remand 
granted this joint motion, thus incorporating the elements 
therein, and the Board is required to comply with the Court's 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

According to the Federal Circuit, in Roberson it held that 
the VA must give a sympathetic reading to a veteran's filings 
by determining all potential claims raised by the evidence, 
applying all relevant laws and regulations."  Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Since Moody, 
VA's General Counsel has issued binding guidance:

In deciding whether there was CUE in a final VA 
decision based upon an allegation that VA failed 
to recognize an earlier claim, the RO or Board 
should determine whether, construing the pleadings 
at issue in the veteran's favor, it is obvious and 
undebatable that there was an error in the 
decision and that the error clearly affected the 
outcome.

VAOPGCPREC 4-2004,  7 (May 28, 2004) (superseding VAOPGCPREC 
12-2001 (July 6, 2001)); see also 38 C.F.R. § 19.5 (2004) 
(the Board is bound by, in part, precedent opinions of VA's 
General Counsel).  

In this case, aside from the claims that were discussed in 
the RO's July 1970 and May 1971 rating decisions, there are 
no other earlier pleadings that could serve as a basis for a 
claim for a total rating for schizophrenia.  In fact, the 
Board has fully considered whether either of these two 
decisions were clearly and unmistakably erroneous.  
Accordingly, no further consideration is necessary under 
Roberson, Moody, or their progeny and associated VA General 
Counsel opinions.

ORDER

An effective date of November 7, 1973, for a 100 percent 
rating for schizophrenia is granted.



	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


